             Case 3:20-cv-00084 Document 1 Filed 03/27/20 Page 1 of 71




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                 EL PASO DIVISION

RAUL MENA,                                           §
                                                     §
       Plaintiff,                                    §
                                                     §
v.                                                   §       Cause No. 3:20-cv-00084
                                                     §
TRIPLE D SUPPLY, LLC                                 §
AND DEVIN SMITH,                                     §
                                                     §
Defendants.                                          §


                                   NOTICE OF REMOVAL

       Pursuant to 28 U.S.C. §§ 1441 and 1446, Defendants TRIPLE D SUPPLY, LLC (“Triple

D”) and DEVIN SMITH (“Smith”), (collectively referred to herein as “Defendants”), hereby

give notice of the removal of this action from the County Court at Law Number Six of El Paso

County, Texas, to the United States District Court for the Western District of Texas, El Paso

Division. By removing this case, Defendants do not waive, and expressly reserve, any claims

and defenses available to Defendants. In support of the Notice of Removal, Defendants state and

allege as follows:

       1.      This action is presently pending in the County Court at Law Number Six of El

Paso County, Texas, as Raul Mena v. Triple D Supply, LLC and Devin Smith, Cause No.

2020DCV0577 (the “Action”). Plaintiff’s Original Petition (“the Petition”), naming Defendants,

was filed on February 12, 2020. Defendant Triple D received notice of this lawsuit on February

26, 2020. Defendant Smith also received notice of this lawsuit on February 26, 2020. Certified

copies of the State Court File are attached hereto as Exhibit A.

       2.      The Petition alleges that Plaintiff was injured in a motor vehicle accident in El

Paso, Texas, on August 8, 2019. (See Petition, attached as Exhibit A, Section IV). Plaintiff
             Case 3:20-cv-00084 Document 1 Filed 03/27/20 Page 2 of 71




alleges that Defendant Smith, while working for Defendant Triple D, ran a red light and caused a

collision with Plaintiff’s motor vehicle which caused physical injuries to Plaintiff. Plaintiff’s

allegations of negligence against Defendant Smith include: failure to maintain proper control of

his commercial motor vehicle; failure to keep a proper lookout while operating his commercial

motor vehicle; failure to keep mental and physical alertness while operating his commercial

motor vehicle; failure to yield; and distracted driving. (Exhibit A, Petition, Section V).

       3.      Plaintiff’s allegations of negligence against Defendant Triple D include: failure to

exercise due care in hiring and/or contracting with commercial motor vehicle drivers, including

Defendant Smith; failure to inquire and/or test, or failure to exercise due care in inquiring and/or

testing, its commercial motor vehicle drivers’ competence to operate a commercial motor

vehicle, including Devin Smith’s competence, or lack thereof; failure to train, or failure to

exercise due care in training its commercial motor vehicle drivers to operate commercial motor

vehicles safely, including Devin Smith; failure to monitor and/or supervise, or failure to exercise

due care in monitoring and/or supervising, its commercial motor vehicle drivers’ competence to

operate a commercial motor vehicle, including Devin Smith’s competence, or lack thereof;

retaining Devin Smith, and entrusting a commercial motor vehicle to Devin Smith. (Exhibit A,

Petition, Section VI.)    Plaintiff also alleges that Defendant Triple D was vicariously liable for

Defendant Smith’s conduct. (Exhibit A, Petition, Section VI.)

       4.      This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1332 because

this is a civil action in which the parties are citizens of different states and the amount in

controversy exceeds $75,000.

       5.      According to the Petition, Plaintiff Raul Mena is and was a resident and citizen of

the State of Texas. (Exhibit A, Petition, Section II.)
                Case 3:20-cv-00084 Document 1 Filed 03/27/20 Page 3 of 71




        6.       Defendant Triple D Supply, LLC is a New Mexico corporation with its principal

place of business at 1109 Indiana Avenue, Alamogordo, NM 88310. (See also Exhibit A,

Petition, Section II.)

        7.       Defendant Devin Smith is a resident of and domiciled in the State of Oregon.

(See also Exhibit A, Petition, Section II.)

        8.       Based on the citizenship of the parties, there is complete diversity for the purposes

of 28 U.S.C. §§ 1441 and 1332.

        9.       The amount in controversy also exceeds $75,000. (Exhibit A, Petition, Section

III.)   Plaintiff’s Petition states that Plaintiff is seeking monetary relief over $1,000,000. (Id.)

Plaintiff has set forth an amount in controversy well over the jurisdictional limit of $75,000.

        10.      Venue is proper in this district pursuant to 28 U.S.C. § 1441(a) because the state

court where the suit has been pending is located in this district and division.

        11.      This Notice of Removal is being filed within 30 days after Defendants’ receipt of

the Petition.

        12.      Plaintiff demanded a jury trial in the state court action.

        13.      True and correct copies of the documents filed in the state court action are

attached hereto as Exhibit A.

        14.      A Notice of Filing Notice of Removal is being filed concurrently with this Notice

in the County Court at Law Number Six of El Paso County, Texas.

        15.      Therefore, under the applicable provisions of §§ 1332, 1441, and 1446,

Defendants have complied with necessary requirements and are entitled to remove this action.
             Case 3:20-cv-00084 Document 1 Filed 03/27/20 Page 4 of 71




       WHEREFORE, Defendants TRIPLE D SUPPLY, LLC and DEVIN SMITH hereby

remove all claims in the Action from the County Court at Law Number Six of El Paso County,

Texas, to the United States District Court for the Western District of Texas, El Paso Division.

       Dated this 27th day of March, 2020.

                                              Respectfully submitted,

                                              MOSS LEGAL GROUP, PLLC
                                              5845 Cromo Dr., Suite 2
                                              El Paso, Texas 79912
                                              (915) 703-7307
                                              (915) 703-7618 Telecopier

                                      By:     /s/ Priscilla M. Castillo
                                              M. MITCHELL MOSS
                                              State Bar No. 00784647
                                              Mitch@mosslegalsolutions.com
                                              PRISCILLA M. CASTILLO
                                              State Bar No. 24076531
                                              Priscilla@mosslegalsolutions.com
                                              Attorneys for Defendants
                                              Triple D Supply, LLC and
                                              Devin Smith



                                 CERTIFICATE OF SERVICE

         I hereby certify that on the 27th day of March 2020, I electronically filed the foregoing
with the clerk of the court by using the CM/ECF system, which will send a notice of electronic
filing to all counsel of record:


Mason W. Herring
J. Hunter Craft
Craft Law Firm, P.C.
2727 Allen Parkway, Suite 1150
Houston, TX 77019
Attorneys for Plaintiff


                                                       /s/ Priscilla M. Castillo
                                                      PRISCILLA M. CASTILLO
Case 3:20-cv-00084 Document 1 Filed 03/27/20 Page 5 of 71




                Exhibit A
Case 3:20-cv-00084 Document 1 Filed 03/27/20 Page 6 of 71
Case 3:20-cv-00084 Document 1 Filed 03/27/20 Page 7 of 71
Case 3:20-cv-00084 Document 1 Filed 03/27/20 Page 8 of 71
Case 3:20-cv-00084 Document 1 Filed 03/27/20 Page 9 of 71
Case 3:20-cv-00084 Document 1 Filed 03/27/20 Page 10 of 71
Case 3:20-cv-00084 Document 1 Filed 03/27/20 Page 11 of 71
Case 3:20-cv-00084 Document 1 Filed 03/27/20 Page 12 of 71
Case 3:20-cv-00084 Document 1 Filed 03/27/20 Page 13 of 71
Case 3:20-cv-00084 Document 1 Filed 03/27/20 Page 14 of 71
Case 3:20-cv-00084 Document 1 Filed 03/27/20 Page 15 of 71
Case 3:20-cv-00084 Document 1 Filed 03/27/20 Page 16 of 71
Case 3:20-cv-00084 Document 1 Filed 03/27/20 Page 17 of 71
Case 3:20-cv-00084 Document 1 Filed 03/27/20 Page 18 of 71
Case 3:20-cv-00084 Document 1 Filed 03/27/20 Page 19 of 71
Case 3:20-cv-00084 Document 1 Filed 03/27/20 Page 20 of 71
Case 3:20-cv-00084 Document 1 Filed 03/27/20 Page 21 of 71
Case 3:20-cv-00084 Document 1 Filed 03/27/20 Page 22 of 71
Case 3:20-cv-00084 Document 1 Filed 03/27/20 Page 23 of 71
Case 3:20-cv-00084 Document 1 Filed 03/27/20 Page 24 of 71
Case 3:20-cv-00084 Document 1 Filed 03/27/20 Page 25 of 71
Case 3:20-cv-00084 Document 1 Filed 03/27/20 Page 26 of 71
Case 3:20-cv-00084 Document 1 Filed 03/27/20 Page 27 of 71
Case 3:20-cv-00084 Document 1 Filed 03/27/20 Page 28 of 71
Case 3:20-cv-00084 Document 1 Filed 03/27/20 Page 29 of 71
Case 3:20-cv-00084 Document 1 Filed 03/27/20 Page 30 of 71
Case 3:20-cv-00084 Document 1 Filed 03/27/20 Page 31 of 71
Case 3:20-cv-00084 Document 1 Filed 03/27/20 Page 32 of 71
Case 3:20-cv-00084 Document 1 Filed 03/27/20 Page 33 of 71
Case 3:20-cv-00084 Document 1 Filed 03/27/20 Page 34 of 71
Case 3:20-cv-00084 Document 1 Filed 03/27/20 Page 35 of 71
Case 3:20-cv-00084 Document 1 Filed 03/27/20 Page 36 of 71
Case 3:20-cv-00084 Document 1 Filed 03/27/20 Page 37 of 71
Case 3:20-cv-00084 Document 1 Filed 03/27/20 Page 38 of 71
Case 3:20-cv-00084 Document 1 Filed 03/27/20 Page 39 of 71
Case 3:20-cv-00084 Document 1 Filed 03/27/20 Page 40 of 71
Case 3:20-cv-00084 Document 1 Filed 03/27/20 Page 41 of 71
Case 3:20-cv-00084 Document 1 Filed 03/27/20 Page 42 of 71
Case 3:20-cv-00084 Document 1 Filed 03/27/20 Page 43 of 71
Case 3:20-cv-00084 Document 1 Filed 03/27/20 Page 44 of 71
Case 3:20-cv-00084 Document 1 Filed 03/27/20 Page 45 of 71
Case 3:20-cv-00084 Document 1 Filed 03/27/20 Page 46 of 71
Case 3:20-cv-00084 Document 1 Filed 03/27/20 Page 47 of 71
Case 3:20-cv-00084 Document 1 Filed 03/27/20 Page 48 of 71
Case 3:20-cv-00084 Document 1 Filed 03/27/20 Page 49 of 71
Case 3:20-cv-00084 Document 1 Filed 03/27/20 Page 50 of 71
Case 3:20-cv-00084 Document 1 Filed 03/27/20 Page 51 of 71
Case 3:20-cv-00084 Document 1 Filed 03/27/20 Page 52 of 71
Case 3:20-cv-00084 Document 1 Filed 03/27/20 Page 53 of 71
Case 3:20-cv-00084 Document 1 Filed 03/27/20 Page 54 of 71
Case 3:20-cv-00084 Document 1 Filed 03/27/20 Page 55 of 71
Case 3:20-cv-00084 Document 1 Filed 03/27/20 Page 56 of 71
Case 3:20-cv-00084 Document 1 Filed 03/27/20 Page 57 of 71
Case 3:20-cv-00084 Document 1 Filed 03/27/20 Page 58 of 71
Case 3:20-cv-00084 Document 1 Filed 03/27/20 Page 59 of 71
Case 3:20-cv-00084 Document 1 Filed 03/27/20 Page 60 of 71
Case 3:20-cv-00084 Document 1 Filed 03/27/20 Page 61 of 71
Case 3:20-cv-00084 Document 1 Filed 03/27/20 Page 62 of 71
Case 3:20-cv-00084 Document 1 Filed 03/27/20 Page 63 of 71
Case 3:20-cv-00084 Document 1 Filed 03/27/20 Page 64 of 71
Case 3:20-cv-00084 Document 1 Filed 03/27/20 Page 65 of 71
Case 3:20-cv-00084 Document 1 Filed 03/27/20 Page 66 of 71
Case 3:20-cv-00084 Document 1 Filed 03/27/20 Page 67 of 71
Case 3:20-cv-00084 Document 1 Filed 03/27/20 Page 68 of 71
Case 3:20-cv-00084 Document 1 Filed 03/27/20 Page 69 of 71
Case 3:20-cv-00084 Document 1 Filed 03/27/20 Page 70 of 71
Case 3:20-cv-00084 Document 1 Filed 03/27/20 Page 71 of 71
